Name: Commission Regulation (EEC) No 631/80 of 14 March 1980 derogating from Regulation (EEC) No 2186/79 as regards the time limits set for the lodging of applications for the approval of distillation contracts reserved for holders of long-term storage contracts for table wines for the 1978/79 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 69/32 Official Journal of the European Communities 15 . 3 . 80 COMMISSION REGULATION (EEC) No 631 /80 of 14 March 1980 derogating from Regulation (EEC) No 2186/79 as regards the time limits set for the lodging of applications for the approval of distillation contracts reserved for holders of long-term storage contracts for table wines for the 1978/79 wine ­ growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 459/80 (2 ), and in particular Article 12 (4) thereof, Whereas the long-term storage contracts for table wines of types R I , R II and A I covered by the provi ­ sions of Commission Regulations (EEC) No 2187/79 (3 ) and (EEC) No 2281 /79 (4 ), as last amended by Regulation (EEC) No 2847/79 (5), expired at the latest on 15 November 1979 ; Whereas Article 4 of Commission Regulation (EEC) No 2186/79 (6) set the time limits for the lodging of applications for approval relating to distillation contracts as from the date of expiry of storage contracts ; Whereas information currently available to the Commission shows that the quantities of wine in respect of which supply contracts have been approved are considerably less than the total quantities of wine which were the subject of long-term storage contracts ; whereas this situation arises , in particular, from the reluctance of certain distillers to conclude contracts , given the size of the quantities of wine to be distilled following inter alia the distillation measures decided on at the beginning of the present wine-growing year ; whereas it therefore appears fair to derogate on this occasion from Regulation (EEC) No 2186/79 so as to grant producers who have not been able to take full advantage of the performance guarantee a further period for the submission of an application for the approval of distillation contracts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 4 of Regulation (EEC) No 2186/79 , applications for the approval of the supply contracts referred to in Article 1 of Regula ­ tion (EEC) No 343/79 may be lodged until 31 March 1980 . Article 2 By way of derogation from Article 9 ( 1 ) of Regulation (EEC) No 2186/79 , the communications from Member States to the Commission may take place until 30 April 1980 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 September 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2 ) OJ No L 57, 29 . 2. 1980, p. 32 . (3 ) OJ No L 252, 6 . 10 . 1979 , p . 14 . ( «) OJ No L 262, 18 . 10 . 1979 , p . 22 . (5) OJ No L 322, 18 . 12 . 1979 , p . 15 . 0) OJ No L 252, 6 . 10 . 1979 , p . 10 .